By the Court.

By the laws of the colony, and by those of the province under the last charter, the crime of adultery was animadverted upon, before any provision was made for recording marriages. So, by the statute of 1784, c. 40, a severe punishment is enacted for this crime, although the recording of marriages was not required until the statute of 1786, cited in the argument.
The recording of marriages was intended to perpetuate the evidence of the fact, after the witnesses present shall have died. But a copy of such record is not so satisfactory evidence as the testimony of witnesses. These last, indeed, are necessary to prove the identity of the parties.
The evidence in this case was properly admitted by the judge, and the defendant can take nothing by his motion, (a)

 [Commonwealth vs. Barbarick, 15 Mass. Rep. 163. — Ed.]